DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7- 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 10-12 of U.S. Patent No. 10033869 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application broadly correspond to the claim limitations of USPN 10033869 B2.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10868912 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application broadly correspond to the claim limitations of USPN 10868912 B2.

Present application
US 10033869 B2
Remarks on differences


in response to a network connection being established or opened between the user interface and a server of a networked contact center; 

receiving, at the networked contact center, a request to stream information to the user interface;
keeping the network connection between the user interface and the server of the networked contact center open as a persistent network connection to the user interface; 





receiving the information, the information including one or more events associated with the networked contact center; and pushing the one or more events to the user interface via the persistent network connection, the one or more events resulting in a change in the user interface, 





wherein the change in the user interface enables an agent to perform direct manipulation of a graphical element provided by the user interface with capability to reject a communication from a particular customer without requiring further network action from the user interface.
1. A computer-implemented method for information streaming to a user interface, the method comprising: receiving, at a network contact center and from the user interface, a notification that an agent is available to be contacted by customers;
opening a Hypertext Transfer Protocol (HTTP) connection between the user interface and a server of the network contact center;

keeping the HTTP connection open as a persistent HTTP connection;
receiving, at the server of the networked contact center, a HTTP request, from the user interface, to stream information to the user interface, 


the HTTP request specifying that the server push certain types of events upon their arrival at the server;

receiving, at the server, one or more events, wherein a particular event of the one or more events indicates that a particular customer is seeking contact with an agent; pushing the one or more events, including the particular event, to the user interface via the persistent HTTP connection, 
the one or more events resulting in a change in the user interface without further HTTP requests from the user interface,
wherein the change displays a visual indicator of an incoming call from the particular customer, contact information of the particular customer, and enables a rejection button selectable by the agent for rejecting a communication from the particular customer; and 

terminating the persistent HTTP connection after a predetermined period of time and queuing further events while the persistent HTTP connection is terminated.



The present claims omit details about the contact center.



The present claims are not restricted to a HTTP connection.














A variation of push events is in the dependent claims of the present application.











The pushing of events and changes without further HTTP requests is omitted.













Reference to persistent connections terminating by timeout is moved to a dependent claim.
2. The method of claim 1, wherein the user interface is a web browser that displays a visual indicator of an incoming call from a particular customer.
2. The computer-implemented method of claim 1, wherein the user interface is a web browser.
receipt of chat messages.

3. The method of claim 1, 

wherein keeping the persistent network connection to the user interface includes communication of the request and opening the request is in response to receiving, at the networked contact center and from the user interface, a notification that the agent is available to be contacted by customers.
From claim 1 of ‘869

keeping the HTTP connection open as a persistent HTTP connection; receiving, at the server of the networked contact center, a HTTP request, from the user interface, to stream information to the user interface,
receiving, at a network contact center and from the user interface, a notification that an agent is available to be contacted by customers;

The dependent claim of the present application includes details of the independent claim of patent ‘869.
4. The method of claim 1, wherein the receiving of the information includes receiving an indication of a status of an agent change.


4. The computer-implemented method of claim 1, wherein the receiving of the information includes receiving one or more of the following events: an agent is available, a telephone call arrives, a status of an agent changes, an agent picks up a telephone.
The present application recites on of the choices.
7. The method of claim 4, further including flashing a telephone icon to indicate an incoming call from a customer.
5. The computer-implemented method of claim 1, wherein the change in the user interface includes flashing a telephone icon to provide the visual indication of the incoming call from the particular customer.
The present application omits visual indications.
8. The method of claim 1, wherein pushing the one or more events via the persistent network connection includes sending a telephone number and a name of a calling person.
6. The computer-implemented method of claim 1, wherein the sending of the one or more events via the persistent HTTP connection includes sending a telephone number and a name of a calling person.

9. The method of claim 1, further comprising timing out the persistent network connection, and queuing further events while the persistent network connection is timed out.
From claim 1 of ‘869 … terminating the persistent HTTP connection after a predetermined period of time and queuing further events while the persistent HTTP connection is terminated.

10. A system for information streaming to a user interface, the system comprising: communications computer circuitry to receive, at a networked contact center, a request to stream information to a user interface, the user interface being associated with the networked contact center and an agent to be contacted by others; information streaming circuitry to stream the requested information and to open a network connection between the user interface and a server of a networked contact center; the information streaming circuitry further to keep the network connection between the user interface and the server of the networked contact center open as a persistent network connection to the user interface and to receive the information, the information including one or more events associated with the networked contact center; and to terminate the persistent network connection after a predetermined period of time; and wherein the communications computer circuitry is to push the one or more events to the user interface via the persistent network connection to cause a change in the user interface without further network requests to the server from the user interface.
7. A system for information streaming to a user interface, the system comprising: communications computer circuitry configured to receive, at a networked contact center, a Hypertext Transfer Protocol (HTTP) request, from the user interface or from an HTTP client, to stream information to the user interface, the user interface being associated with the networked contact center; information streaming computer circuitry configured to: establish a persistent HTTP connection to the user interface, and receive the information, the information including one or more events associated with the networked contact center; and terminate the persistent HTTP connection after a predetermined period of time and queue further events while the persistent HTTP connection is terminated; and the communications computer circuitry to send the one or more events to the user interface via the persistent HTTP connection, the one or more events resulting in a change in the user interface without further HTTP requests from the user interface, wherein the change displays a visual indicator of an incoming call from a customer, contact information of the customer, and enables a rejection button selectable by an agent for rejecting a communication from the customer.








































The present application omits a rejection button selectable by the agent.

11. The system of claim 10, further including a web browser to send a request to stream the information to the communications computer circuitry, wherein the change in the user interface enables an agent-selectable rejection button, by way of an icon provided by the user interface, to be used without further network action from the user interface.
8. The system of claim 7, wherein the communications computer circuitry is further configured to receive an HTTP request to stream the information to a web browser.
From claim 7 of ‘869
and enables a rejection button selectable by an agent for rejecting a communication from the customer.







The present application moves the feature of a rejection button to the dependent claim.
12. The system of claim 10, wherein the information streaming circuitry is to establish the persistent network connection to the user interface, and to receive an indication of one or more of the following events: an agent becomes available, a telephone call arrives, a status of an agent changes, and an agent picks up a telephone.
10. The system of claim 7, wherein the information streaming computer circuitry is further configured is to receive one or more of the following events:

 an agent becomes available, a telephone call arrives, a status of an agent changes, an agent picks up a telephone.

13. The system of claim 10, wherein the user interface includes a flashing icon of a telephone to indicate an incoming call from a customer.
11. The system of claim 7, wherein the visual indicator includes a flashing icon of a telephone to indicate the incoming call from the customer.

14. The system of claim 10, wherein the communications computer circuitry is to send a telephone number and a name of a calling person via the persistent network connection.
12. The system of claim 7, wherein the communications computer circuitry is further configured to send a telephone number and a name of a calling person via the persistent connection.

15. The system of claim 10, wherein the information streaming circuitry is to receive an indication of an agent becoming available.
10. The system of claim 7, wherein the information streaming computer circuitry is further configured is to receive one or more of the following events: an agent becomes available, a telephone call arrives, a status of an agent changes, an agent picks up a telephone.

16. The system of claim 10, wherein the information streaming circuitry is to receive an indication of a telephone call arriving.
10. The system of claim 7, wherein the information streaming computer circuitry is further configured is to receive one or more of the following events: an agent becomes available, a telephone call arrives, a status of an agent changes, an agent picks up a telephone.
The present application recites one of the events.
17. The system of claim 10, wherein the information streaming circuitry is to receive an indication of a status of an agent changing.
10. The system of claim 7, wherein the information streaming computer circuitry is further configured is to receive one or more of the following events: an agent becomes available, a telephone call arrives, a status of an agent changes, an agent picks up a telephone.
The present application recites one of the events.
18. The system of claim 10, wherein the information streaming circuitry is to receive an indication that an agent has picked up a telephone.
10. The system of claim 7, wherein the information streaming computer circuitry is further configured is to receive one or more of the following events: an agent becomes available, a telephone call arrives, a status of an agent changes, an agent picks up a telephone.
The present application recites one of the events.



Present application
US 10868912
Remarks on differences
1. A method involving information streaming to a user device including a circuit-based data-communications user interface, the method comprising: in response to a network connection being established or opened between the user interface and a server of a networked contact center; receiving, at the networked contact center, a request to stream information to the user interface; keeping the network connection between the user interface and the server of the networked contact center open as a persistent network connection to the user interface; receiving the information, the information including one or more events associated with the networked contact center; and pushing the one or more events to the user interface via the persistent network connection, the one or more events resulting in a change in the user interface, wherein the change in the user interface enables an agent to perform direct manipulation of a graphical element provided by the user interface 

with capability to reject a communication from a particular customer without requiring further network action from the user interface.
1. A computer-implemented method for information streaming to a user interface, the method comprising: opening a network connection between the user interface and a server of a networked contact center using a communications protocol capable of transferring information between a client and a server over a network, the user interface being associated with an agent to be contacted by others; receiving, at the networked contact center, a request to stream information to the user interface; keeping the network connection between the user interface and the server of the networked contact center open as a persistent network connection to the user interface; receiving the information, the information including one or more events associated with the networked contact center; and pushing the one or more events to the user interface via the persistent network connection, the one or more events resulting in a change in the user interface without further network requests to the server from the user interface, wherein the change in the user interface enables a rejection button selectable by the agent without further network action from the user interface.

2. The method of claim 1, wherein the user interface is a web browser that displays a visual indicator of an incoming call from a particular customer.
2. The computer-implemented method of claim 1, wherein the user interface is a web browser that displays a visual indicator of an incoming call from a particular customer, contact information of the particular customer, and enables the rejection button selectable by the agent for rejecting a communication from the particular customer.

3. The method of claim 1, wherein keeping the persistent network connection to the user interface includes communication of the request and opening the request is in response to receiving, at the networked contact center and from the user interface, a notification that the agent is available to be contacted by customers.
3. The computer-implemented method of claim 1, wherein keeping the persistent network connection to the user interface includes communicating of the request and opening the request is in response to receiving, at the networked contact center and from the user interface, a notification that the agent is available to be contacted by customers.

4. The method of claim 1, wherein the receiving of the information includes receiving an indication of a status of an agent change.
5. The method of claim 4, further including, in response to receiving the request to stream information, identifying platform circuitry of a plurality of different platform circuitries which is associated with the request to stream information, the networked contact center including the plurality of different platform circuitries for distributing calls associated with a plurality of tenants.

6. The method of claim 5, further including identifying the user interface of the platform circuitry.
4. The computer-implemented method of claim 1, wherein the receiving of the information includes receiving one or more of the following events: an agent is available, a telephone call arrives, a status of an agent changes, an agent picks up a telephone, and in response to receiving the request to stream information, identifying platform circuitry of a plurality of different platform circuitries which is associated with the request to stream information, the networked contact center including the plurality of platform circuitries for distributing calls associated with a plurality of tenants; and identifying the user interface of the platform circuitry which is associated with the agent that is available to be contacted by customers.

7. The method of claim 4, further including flashing a telephone icon to indicate an incoming call from a customer.
5. The computer-implemented method of claim 4, wherein effecting of the change in the user interface without further network requests from the user interface includes flashing a telephone icon to indicate an incoming call from a customer, wherein the request to stream information includes an indicator associated with a tenant of the plurality of tenants, wherein the indicator identifies the platform circuitry.









The present application omits limitations associated with tenants.
8. The method of claim 1, wherein pushing the one or more events via the persistent network connection includes sending a telephone number and a name of a calling person.
6. The computer-implemented method of claim 1, wherein pushing the one or more events via the persistent network connection includes sending a telephone number and a name of a calling person.

9. The method of claim 1, further comprising timing out the persistent network connection, and 

queuing further events while the persistent network connection is timed out.
7. The computer-implemented method of claim 1, further comprising timing out the persistent network connection after a predetermined period of time.
8. The computer-implemented method of claim 1, further comprising queuing further events while the persistent network connection is timed out.
The present application combines limitations of dependent claims. Therefore, with respect to each dependent claim of ‘912, the present application recites more limitations than either dependent claim.
10. A system for information streaming to a user interface, the system comprising: communications computer circuitry to receive, at a networked contact center, a request to stream information to a user interface, the user interface being associated with the networked contact center and an agent to be contacted by others;
information streaming circuitry to stream the requested information and to open a network connection between the user interface and a server of a networked contact center; 
the information streaming circuitry further to keep the network connection between the user interface and the server of the networked contact center open as a persistent network connection to the user interface and to receive the information, 
the information including one or more events associated with the networked contact center; 

and to terminate the persistent network connection after a predetermined period of time; and 





wherein the communications computer circuitry is to push the one or more events to the user interface via the persistent network connection to cause a change in the user interface without further network requests to the server from the user interface.
9. A system for information streaming to a user interface, the system comprising: communications computer circuitry configured to receive, at a networked contact center, a request to stream information to a user interface, the user interface being associated with the networked contact center and an agent to be contacted by others;
 information streaming circuitry to stream the requested information and to: open a network connection between the user interface and a server of a networked contact center using a communications protocol capable of transferring information between a client and a server over a network; 
keep the network connection between the user interface and the server of the networked contact center open as a persistent network connection to the user interface, receive the information, the information including one or more events associated with the networked contact center; and terminate the persistent network connection after a predetermined period of time and queuing further events while the persistent network connection is terminated; and
the communications computer circuitry configured to push the one or more events to the user interface via the persistent network connection, the one or more events resulting in a change in the user interface without further network requests to the server from the user interface.








































The present application omits the queuing event while the network connection is terminated.
11. The system of claim 10, further including a web browser to send a request to stream the information to the communications computer circuitry, wherein the change in the user interface enables an agent-selectable rejection button, by way of an icon provided by the user interface, to be used without further network action from the user interface.
10. The system of claim 9, wherein the communications computer circuitry is configured to receive a request to stream the information to a web browser, wherein the change in the user interface enables a rejection button selectable by the agent without further network action from the user interface.

12. The system of claim 10, wherein the information streaming circuitry is to establish the persistent network connection to the user interface, and to receive an indication of one or more of the following events: an agent becomes available, a telephone call arrives, a status of an agent changes, and an agent picks up a telephone.
11. The system of claim 9, wherein the information streaming circuitry is configured to establish the persistent network connection to the user interface.
12. The system of claim 9, wherein the information streaming circuitry is configured to receive one or more of the following events: an agent becomes available, a telephone call arrives, a status of an agent changes, an agent picks up a telephone.
The present application combines limitations from patent ‘912. Thus, with respect to either claim the present application recites further limitations.
13. The system of claim 10, wherein the user interface includes a flashing icon of a telephone to indicate an incoming call from a customer.
13. The system of claim 9, wherein the user interface includes a flashing icon of a telephone to indicate an incoming call from a customer.

14. The system of claim 10, wherein the communications computer circuitry is to send a telephone number and a name of a calling person via the persistent network connection.
14. The system of claim 9, wherein the communications computer circuitry is configured to send a telephone number and a name of a calling person via the persistent network connection.

15. The system of claim 10, wherein the information streaming circuitry is to receive an indication of an agent becoming available.
12. The system of claim 9, wherein the information streaming circuitry is configured to receive one or more of the following events: an agent becomes available, a telephone call arrives, a status of an agent changes, an agent picks up a telephone.
The present application recites one of the events.
16. The system of claim 10, wherein the information streaming circuitry is to receive an indication of a telephone call arriving.
12. The system of claim 9, wherein the information streaming circuitry is configured to receive one or more of the following events: an agent becomes available, a telephone call arrives, a status of an agent changes, an agent picks up a telephone.
The present application recites one of the events.
17. The system of claim 10, wherein the information streaming circuitry is to receive an indication of a status of an agent changing.
12. The system of claim 9, wherein the information streaming circuitry is configured to receive one or more of the following events: an agent becomes available, a telephone call arrives, a status of an agent changes, an agent picks up a telephone.
The present application recites one of the events.
18. The system of claim 10, wherein the information streaming circuitry is to receive an indication that an agent has picked up a telephone.
12. The system of claim 9, wherein the information streaming circuitry is configured to receive one or more of the following events: an agent becomes available, a telephone call arrives, a status of an agent changes, an agent picks up a telephone.
The present application recites one of the events.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-15-2020 was before the mailing date of the first office action on the merits.  The submission is not in full compliance with the provisions of 37 CFR 1.97.  Accordingly, entries of the information disclosure statement that are in full compliance are being considered by the examiner. (Please ensure that the non-patent literature entries include a source and date.).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3, 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a particular customer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. (“A particular customer” was previously recited in independent claim 1, lines 14-15.)
Claim 3 recites “opening the request” which lacks clarity. According to the claim, “opening the request” is in response to receiving “a notification” of agent availability. “Opening the request” is one step of “keeping the persistent network connection”. It is unclear whether both “communicating the request” and “opening the request” is in response to “notification” of agent available.
Claim 10 recites the limitation "a network contact center" in line 6.  There is insufficient antecedent basis for this limitation in the claim. (“A network contact center” was previously referenced in claim 10, line 2.)
Claims 11-18 are dependent from claim 10 and incorporate the same deficiency as claim 10. Therefore, claims 11-18 are rejected on the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Annadata et al., US 20070201674 A1, teaches when an event such as arrival of an incoming telephone call occurs, the user interface notifies the agent using a notification function to change the user interface to capture the agent's attention. For example, a notification function can cause a button to blink to notify the agent of the phone call.
Jaffer et al., US 20090281967 A1, teaches when an incoming communication arrives and notification is provided to the agent by communications toolbar 110, persistent dashboard 130 is automatically updated with key information about the caller, such as the contact name and customer's local time. Communication toolbar 110 then provides notification of the communication event to the customer service agent, for example, by causing a button on communication toolbar 110 to blink.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452